PUTNAM, Circuit Judge.
This case involves, in one way or another, the entire art of what is called steam turbine engines, though for present practical purposes, it relates not to all classes of turbine engines, but only to an engine in which a revolving motion is produced by a steam jet playing upon the vanes set on an axle, and thus converting the direct effect of the steam into a revolving motion.
What are called turbine engines are now classified into two distinct larger classes, each producing mechanical effects like the water turbine—one produced by the power of expansive steam restrained, with which we have no further relations. The other is produced by the *163high velocity ofi a steam jet playing upon movable vanes revolving on an axle. This is the class with which we have to do, first commercially known as the Curtis turbine, in 1896 or about then. Until one learns of the velocity of the steam jet, it is not conceivable that such a revolving engine would be efficient. The art in this respect is very fully explained in the opinion of Judge Buffington in International Curtis Marine Turbine Co. v. William Cramp & Sons Co., 202 Fed. 932, 121 C. C. A. 290, and in his later one, passed down on February 10, 1914, and reported in 211 Fed. 124, 127 C. C. A. 522. These contain a very complete discussion, but fail to cover the Terry patents. They begin with the state of the art in 1896, and show developments resulting from the ingenuity of Curtis’ and De Laval’s invention, or discovery, as explained in 211 Fed. 132, 127 C. C. A. 522. These inventors produced jet impulses, showing a velocity previously inconceivable to the laity. De Laval’s invention, it appears, was in making the' outlet of the steam jet flaring, and thus producing the same analogous result as is produced by allowing the outlet of other fluids under pressure to flare, increasing the velocity of the jet. F.fforts seem to have been to find some practical and efficient way of reducing the velocity. Various. devices were suggested for this, especially by Curtis, whose efforts were to a certain extent successful, but cumbersome. Judge Buffington’s opinion rested with Parsons’, Curtis’ and De Laval’s methods; and there the art rested until Terry’s devices in 1902, when his first application was filed, supplemented with that of his patent of 1905. Terry interposed what is described ordinarily as the helical method, which succeeded in producing a practical and merchantable machine, no doubt extensively adopted.
The substance of the present invention rests, according to ’Ferry’s brief, at page 27, with the addition of the helical method and its use in a single wheel. They cover invention, and were successful; and the allegations of infringement have been satisfactorily disposed of by the District Court.
Other incidental topics have been developed in the process of litigation, but they were purely incidental, and have been satisfactorily disposed of by the learned judge who sat in the District Court, and need no further comments from us. Indeed, any comments we might make in reference thereto would be so incidental and technical that it would be better for us to allow the case in reference thereto to stand on the opinion of the District Court.
The decree of the District Court is affirmed, and each appellee recovers costs of appeal.